Opinion on Petition for Solicitor's Fee.
This case is again before us on petition for the allowance of a fee for the solicitor for Notie Reed. He has filed an agreement with his client in which she assigns $125 of the funds in the hands of the Clerk  Master in this cause in full payment for his services as her solicitor in the cause, which states that the same shall constitute a lien upon the fund.
Upon an examination of the record and the authorities we are of the opinion that he is not entitled to a lien on the fund (unless given him by express agreement), as his services were rendered in defending her title to the fund, and no affirmative pleadings were filed by her to recover the fund. Butler v. Givens,137 Tenn. 438, 193 S.W. 1063; Garner v. Garner, 69 Tenn. (1 Lea), 29.
"The charging lien of an attorney may be restricted to services which he performs on behalf of a client who asserts affirmatively a cause of action, claim, or counterclaim, as distinguished from services rendered for a negative purpose, such as to defeat a cause of action, or claim, set up by a client's adversary. In pursuance of this rule, it is held that where no affirmative relief is claimed no lien exists, except as to a judgment for costs." 7 C.J.S., Attorney and Client, page 1152, section 213.
Ordinarily, where the client agrees that the solicitor may have a lien on the fund or decree, such an agreement is valid. 7 C.J.S., Attorney and Client, pages 1146, 1147, section 211.
But the liens of the executions, should they be issued on the decrees in favor of the judgment creditors in this case, may be prior to the agreed lien of the solicitor with his client, as the decree in this court was rendered prior to the date of the agreement. In other words, an execution is a lien upon all leviable property of the defendant from the date of its teste and avoids all intervening sales or assignments. Code, sec. 8865; Tennessee Procedure by Higgins  Crownover, sec. 2138b; Gibson's Suits in Chancery (4 Ed.), sec. 653, note 5; Smith v. United States Fire Insurance Company, 126 Tenn. 435, 150 S.W. 97, 45 L.R.A. (N.S.), 266, Ann. Cas. 1913E, 196. Hence we will not at this time pass upon the question whether the solicitor has a valid lien under the agreement as against the judgment creditors in this cause.
Since we have held that the solicitor has no lien upon the fund independent of the assignment, the question presented by the assignment of Mrs. Reed to her solicitor is one of original jurisdiction, and the jurisdiction of this court is appellate only. Tenn. Code, sec. 10618.
The solicitor may, if he so desires, file the assignment in the Chancery Court, and appropriate proceedings may be had thereon under the orders and decrees of the Chancellor.
For the reasons above stated, the petition is denied.
Faw, P.J., and Crownover, J., concur. *Page 101